 1'
 2
 3                                                                                  FILED
                                                                         CLERK, U.S. DI~TF~f'T COURT
 4
 5                                                                ~                      FEB 20 ZOZO
                                                                      " ~_.
                                                                      '
 6                                                                            i~; T Fi;'~. ~_ ~~ ~_   F CALIFORNIA
                                                                  'Y -~ _____,                            ~EPurY
 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 20-MJ-811
        UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14                                               rFed. R. Crim. P. 32.1(a)(6);
                        v.                       18 U.S.C. § 3143(a)(1)]
15 ~
        ELIZABETH DIAZ,
16 ~,
                        Defendant.
17
18
19
20                                               I.
21            On February 20, 2020, Defendant made her initial appearance in this district
22      following her arrest on the petition for revocation of supervised release and
23      warrant for arrest issued in the Southern District of California on October 17,
24      2019. Deputy Federal Public Defender("DFPD")Kim Savo was appointed to
25      represent Defendant. Defendant submitted on the Pretrial Services Officer's
26      recommendation of detention.
27
28                                                    II.
 T         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 2   3143(a) following Defendant's arrest for alleged violations) of the terms of

 3   Defendant's Oprobation / ~ supervised release,

 4         The Court finds that

 5         A.      ~     Defendant has not carried her burden of establishing by clear

 6   and convincing evidence that Defendant will appear for further proceedings as

 7   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 8              ~ allegations in the petition: defendant is charged with failing to report

 9              to the U.S. Probation Office and failing to comply with drug testing

10              requirements.

11              ~ no available sureties

12              ~ unverified background information

13
           Thus, Defendant has not demonstrated a willingness to abide by court orders
14
     and the Court is not convinced that the defendant will abide by its order to appear
15
     for future court appearances if released on bail.
16
17
18         B.      ~     Defendant has not carried her burden of establishing by clear

19         and convincing evidence that Defendant will not endanger the safety of any

20         other person or the community if released [18 U.S.C. § 3142(b-c)]. This

21         finding is based on:

22              ~ allegations in the petition (see above)
23              D criminal history
24
25
26
27
28

                                               2
 T                                       III.

 2         IT IS THEREFORE ORDERED that the defendant is remanded to the

 3   custody of the U.S. Marshal to be removed to the Southern District of California

4    forthwith.

 5
     Dated: February 20, 2020
6
                                                  /s/
 7
                                              ALKA SAGAR
 8                                       UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
